843 F.2d 1389Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Curtis L. WRENN, Petitioner.
No. 87-3812.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 29, 1988.Decided:  April 4, 1988.

Curtis L. Wrenn, petitioner pro se.
Before DONALD RUSSELL, K.K. HALL and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
Curtis L. Wrenn has petitioned this Court for a writ of mandamus compelling the district court to rule on his motions to compel discovery filed in Wrenn v. State of Maryland, C/A No. HAR-83-1292.  The district court has since entered final judgment in that case, and Wrenn has noted an appeal from that judgment.  Mandamus is an extraordinary remedy that may not be used as a substitute for appeal.   See In re United States Steelworkers, 595 F.2d 958 (4th Cir.1977).  As Wrenn may pursue on appeal any contention that the district court's handling of his discovery motions undermined the validity of the judgment in favor of defendants, we deny his request for relief by way of mandamus and dismiss this action.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


2
DISMISSED.